Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claims 78-97 are pending and are examined herein.

Claim Rejections - 35 USC § 112(b)
Claims 78-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78 and 92 recite the phrase “at least partially”, which is a narrow range or limitation that falls within a broad range or limitation.
Claim 89 is indefinite for the recitation of the term “nucleic acid barcode molecules”, and “barcodes” in lines 3-4 because it is unclear whether the “nucleic acid barcode molecules” recited in lines 3-4 is the same as (or is different from) the “barcodes” recited in line 4, such that it is unclear whether the term “barcodes” in line 4 encompasses the “nucleic acid barcode molecules” of lines 3-4 and, thus, the metes and bounds of the claim cannot be determined. 
Claim 97 recites the term “bulk changes” because the term is not defined in the claims or in the instant as-filed Specification, such that it is unclear what stimuli are encompassed by the term “bulk changes” (e.g., addition of solvent, drying, application of a vacuum,  application of a current, etc.). A person of ordinary skill could reasonably interpret “bulk changes” as any change exhibited on the particle.
Claims 79-88, 90-91 and 93-96 are similarly rejected for relying on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Hindson et al.
Claims 78-97 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hindson et al. (WO 2014/028537 A1, published 02/20/2014, and cited with the IDS filed on 09/21/2020).
	Regarding claim 78, Hindson teaches a particle for use in processing or analyzing an analyte from a sample (e.g. para. [0061]; “the devices provided herein may comprise free reagents and/or reagents encapsulated into microcapsules. The reagents may be a variety of molecules, chemicals, particles, and elements suitable for sample preparation reactions of an analyte. For example, a microcapsule used in a sample preparation reaction for DNA sequencing of a target…”), comprising: a first gel comprising said analyte; and a second gel separate from but in direct physical contact with said first gel, wherein said second gel at least partially encompasses said first gel, or said first gel at least partially encompasses said second gel (e.g. para. [0030]; “Figure 1A is a schematic of an exemplary microcapsule comprising an internal compartment enveloped by a second layer”, [0027]).
Regarding claim 79, Hindson teaches wherein said first gel is comprised of a first material and said second gel is comprised of a second material different than said first material (e.g. para. [0034]; “In some cases, each compartment comprises different reagents or a different combination of reagents.”)
Regarding claim 80, Hindson teaches wherein said particle further comprises a third gel separate from said first gel and said second gel, and wherein said third gel is comprised of a third material different than said first material (e.g. para. [0033-0034]; “The microcapsule may comprise at least 1, 2, 3…compartments” and “In some cases, each compartment comprises different reagents or a different combination of reagents.“)
Regarding claim 81, Hindson teaches wherein said analyte is a nucleic acid molecule (e.g. para. [0027]; “a device subdivides a sample (e.g. a heterogenous mixture of nucleic acids, a mixture of cells, etc.)”)
Regarding claim 82, Hindson teaches wherein said analyte is included within a cell (e.g. para. [0027]; “a device subdivides a sample (e.g. a heterogenous mixture of nucleic acids, a mixture of cells, etc.)”)
Regarding claim 83, Hindson teaches wherein said second gel comprises a reagent for processing or analyzing said analyte (e.g. para. [0028]).
Regarding claim 84, Hindson teaches wherein said first gel further comprises a reagent for processing or analyzing said analyte (e.g. para. [00101]; “a droplet may be generated that comprises a gel bead, a nucleic acid analyte, and any other desired reagents”).
Regarding claim 85, Hindson teaches wherein said second gel substantially encompasses said first gel (e.g. Fig. 1B and paras. [0030] and [0037]).
Regarding claim 86, Hindson teaches wherein said first gel substantially encompasses said second gel (e.g. Fig. 1B and paras. [0030] and [0037]).
Regarding claim 87, Hindson teaches wherein said first gel and said second gel comprise a same material (e.g. para. [0034]; “each compartment may comprise the same reagent or the same combination of reagents”).
Regarding claim 88, Hindson teaches wherein said first gel or said second gel comprises a reagent for processing or analyzing said analyte, wherein said reagent is selected from the group consisting of temperature-sensitive enzymes, pH-sensitive enzymes, light-sensitive enzymes, reverse transcriptase, proteases, ligase, polymerases, restriction enzymes, nucleases, protease inhibitors, and nuclease inhibitors (e.g. [0061]; “For example, a microcapsule used in a sample preparation reaction for DNA sequencing of a target may comprise one or more of the following reagents: enzymes, restriction enzymes ( e.g., multiple cutters), ligase, polymerase ( e.g., polymerases that do and do not recognize dUTPs and/or uracil), fluorophores, oligonucleotide barcodes, buffers, deoxynucleotide triphosphates (dNTPs) (e.g. deoxyadenosine triphosphate (dATP), deoxycytidine triphosphate ( dCTP), deoxyguanosine triphosphate ( dGTP), deoxythymidine triphosphate (dTTP), deoxyuridine triphosphate (dUTP)), deoxynucleotide triphosphates (ddNTPs) and the like.”)
Regarding claim 89, Hindson teaches wherein said first gel or said second gel comprises a reagent for processing or analyzing said analyte, wherein said reagent is selected from the-2-Attorney Docket No. 43487-771.301 4836-9958-4976Application No.: 16/915,493 Response to Notice to File Missing Parts mailed July 10, 2020 Response filed November 4, 2020group consisting of enzymes, fluorophores, oligonucleotides, primers, nucleic acid barcode molecules, barcodes, buffers, deoxynucleotide triphosphates, detergents, reducing agents, chelating agents, oxidizing agents, nanoparticles, and antibodies (e.g. para. [0028]; “enzymes”).
Regarding claim 90, Hindson teaches wherein said particle comprises a plurality of nucleic acid barcode molecules coupled thereto (e.g. para. [0008]; “The oligonucleotide barcode may be coupled to the microcapsule”).
Regarding claim 91, Hindson teaches wherein said particle further comprises a third gel separate from said first gel and said second gel (e.g. para. [0033]; “The microcapsule may comprise at least 1, 2, 3…compartments”).
Regarding claim 92, Hindson teaches a method of forming a particle for use in processing or analyzing an analyte from a sample, comprising:(a) providing a first gel comprising said analyte; (b) generating a droplet comprising said first gel, and a polymerizable material; and (c) subjecting said polymerizable material to conditions sufficient to generate a second gel separate from said first gel, wherein said second gel at least partially encompasses said first gel, and wherein said first gel and said second gel are disruptable or dissolvable upon application of a stimulus (e.g. para. [0053], [0045], and [0030]).
Regarding claim 93, Hindson teaches wherein said first gel further comprises a second analyte (e.g. para. [0054]; Analytes and/or reagents, such as oligonucleotide barcodes, for example, may be coupled/immobilized to the interior surface of a gel bead”).
Regarding claim 94, Hindson teaches wherein said first gel further comprises a reagent for processing or analyzing said analyte (e.g. para. [0030]).
Regarding claim 95, Hindson teaches wherein said droplet comprises a second analyte (e.g. para. [0045]; “the inner droplet may contain reagents to be encapsulated”).
Regarding claim 96, Hindson teaches, wherein said second gel comprises said second analyte (e.g. para. [0034]; “There are several possible distributions of reagent in the multiple compartments” and para. [0061]; “a microcapsule…may comprise one or more of the following reagents: enzymes…”).
Regarding claim 97, Hindson teaches wherein said stimulus is selected from the group consisting of chemical triggers, bulk changes, biological triggers, light triggers, thermal triggers, magnetic triggers, and any combination thereof (e.g. para. [0037]; heat trigger).
Hindson meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/Amy M Bunker/
Primary Examiner, Art Unit 1639